Citation Nr: 1030207	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-50 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the RO properly discontinued the initial 100 percent 
rating for prostate cancer with erectile dysfunction, status post 
prostatectomy on May 1, 2009.  

2.  Entitlement to an initial disability rating greater than 20 
percent for residuals of prostate cancer with erectile 
dysfunction, status post prostatectomy, since May 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
 

INTRODUCTION

The Veteran had active military service from March 1964 to 
February 1966.    

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2008 and February 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In April 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing (Travel Board 
hearing) at the RO.  

In February 2010, prior to Board certification, the Veteran 
submitted pertinent lay and VA medical evidence that was not 
accompanied by a waiver of RO consideration.  A review of that 
evidence reveals that it is relevant to the issues on appeal, 
such that in most circumstances a remand to the RO for 
preparation of a Supplemental Statement of the Case (SSOC) would 
be necessary.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2009).  
However, since the Board is partially granting a higher rating 
for his prostate cancer residuals, the Veteran is not prejudiced 
by the Board's initial consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2009); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

For purposes of clarity, the Board has recharacterized the issue 
on appeal into two issues - whether the discontinuance of the 
100 percent rating on May 1, 2009 was proper, and whether the 
Veteran is entitled to an initial rating greater than 20 percent 
after May 1, 2009.  The RO effectively addressed both issues in 
its earlier determinations.  




FINDINGS OF FACT

1. In a June 2008 rating decision, the RO granted service 
connection for prostate cancer (due to herbicide exposure), and 
assigned a 100 percent rating, effective November 6, 2007.

2.  In a November 2008 rating decision, the RO proposed a 
reduction in the rating for the Veteran's service-connected 
prostate cancer from 100 percent to 20 percent.  After the 
proposed reduction, the Veteran was given 60 days to present 
additional evidence and was notified at his address of record.  

3.  In a February 2009 rating decision, the RO discontinued the 
100 percent rating for prostate cancer, and assigned a 20 percent 
rating for residuals, status post prostatectomy, effective May 1, 
2009.

4.  Since May 1, 2009, the medical evidence of record does not 
show local recurrence or metastasis (i.e., spreading) of the 
service-connected prostate cancer, such that the discontinuance 
of the 100 percent rating was proper.  
  
5.  Since May 1, 2009, medical and lay evidence shows the Veteran 
has daytime voiding of twice an hour during the day and absorbent 
materials have to be changed up to four times a day.  There is no 
evidence of the need for catheterization since his 
hospitalization, no wearing of absorbent materials that needed 
changing more than four times per day, no renal dysfunction with 
edema, no constant albuminuria, no definite decrease in kidney 
function, no hypertension to the extent of diastolic pressure 
predominantly 120 or more, no regular dialysis, no BUN 40 to 80 
mg%, no creatinine 4 to 8 mg %, and no generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion. 


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the initial 100 percent rating for 
prostate cancer, since May 1, 2009, was proper.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2009).

2.  Since May 1, 2009, the criteria are met for a higher initial 
disability rating of 40 percent, but no greater, for residuals of 
prostate cancer with erectile dysfunction, status post 
prostatectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.115a, 
4.115b, Diagnostic Code 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in December 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his initial service connection 
and subsequent higher initial rating issues; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

Moreover, as to the issue of the discontinuance of the 100 
percent rating, a November 2008 pre-rating notice letter, which 
accompanied the rating decision proposing to decrease the rating 
for prostate cancer, provided the Veteran with notice of the 
proposed reduction and informed him that he could submit medical 
or other evidence to show why the reduction should not be made.  
The letter explained that this evidence could be a statement from 
a physician with detailed findings about his condition.  He was 
also notified that he could request a personal hearing so that he 
could provide testimony on this matter.  He was also notified 
that if he did not request a hearing or submit additional 
evidence within 60 days, the RO would make a decision based on 
the evidence of record.  In short, this letter provided adequate 
notice for the discontinuance issue.  

Furthermore, the December 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

This appeal stems from an initial rating assignment, and as such 
is not an original increased rating claim.  Therefore, the 
additional section 5103(a) notice, in particular the notice for 
increased ratings described in the recent U.S. Court of Appeals 
for Veterans Claims (Court) case of in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), or in the Federal Circuit case that 
vacated the Court's previous decision, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required 
here.  

With regard to the timing of VCAA notice, the Court and Federal 
Circuit Court have held that VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 
Vet. App. at 120.  In the present case, the RO issued all 
required VCAA notice in December 2007 prior to the November 2008 
and February 2009 rating decisions on appeal.  Thus, there is no 
timing error.   

However, with regard to the content of VCAA notice, it is noted 
the claim at issue stems from an initial rating assignment.  In 
this regard, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding part of the initial 
disability rating or effective date, such as the case here, does 
not trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  If, as here, this did not occur until after 
that date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these downstream 
disability rating and effective date elements.  And if he did not 
receive this notice, for whatever reason, it is VA's obligation 
to explain why this is not prejudicial error, i.e., harmless.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most recently 
clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that 
where a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent with 
its prior decisions in Dingess and Dunlap, supra.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been 
filed, only the notice requirements for rating decisions and SOCs 
described within 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements ...."  Id.  
                  
Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has not 
been established as any error was not outcome determinative.  See 
again Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency).
 
In particular, with respect to content, the RO actually provided 
the Veteran with downstream Dingess notice in December 2007 
pertaining to the disability rating and effective date elements 
of his initial rating claim.  Further, after the Veteran filed an 
NOD as to a higher initial rating for his prostate cancer 
residuals, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the October 2009 SOC.  
Specifically, this document provided the Veteran with a summary 
of the pertinent evidence as to his prostate cancer residuals, a 
citation to the pertinent laws and regulations governing a higher 
rating for his prostate cancer residuals, and a summary of the 
reasons and bases for the RO's decision to deny a higher rating 
for his prostate cancer residuals.  Thus, the Board concludes 
that a reasonable person in the Veteran's position would have 
known from the information he received what he was required to 
submit in order to substantiate his higher initial rating claim.  
See Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) 
(VCAA notice error not prejudicial when a reasonable person could 
be expected to understand what was needed).  In addition, the 
Veteran's statements and testimony demonstrate that he has actual 
knowledge of what evidence is required to meet the criteria for a 
higher initial rating for his prostate cancer residuals.  See 
Mlechick, 503 F.3d at 1345 (notice error not prejudicial when 
claimant has actual knowledge of the evidence needed to 
substantiate claim).  He has submitted clear evidence that his 
voiding dysfunction and urinary frequency entitles him to a 
higher rating.  In short, prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
prostate cancer residuals has not been established, such that 
there is no prejudicial error in the content of VCAA notice.  See 
Shinseki, supra.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA treatment 
records, and afforded the Veteran a fairly recent September 2008 
VA medical examination to determine the severity of his prostate 
cancer residuals.  The Veteran has submitted personal statements, 
a diary of his urinary voiding, and additional VA treatment 
records.  As there is no indication that additional relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met for his prostate cancer residuals.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Adjudication of the claims currently before the Board essentially 
involves two questions: first, whether the discontinuance of the 
initial 100 percent rating for prostate cancer on May 1, 2009 was 
proper; and, if so, whether the Veteran is entitled to an initial 
rating beyond 20 percent for residuals of prostate cancer with 
erectile dysfunction, status post prostatectomy, since May 1, 
2009.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3. 
 
At the outset, the Board notes that an appeal from the initial 
assignment of a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board 
must consider whether there have been times since the effective 
date of his award when his disabilities have been more severe 
than at others.  Id. at 126.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Discontinuation of the 100 Percent Rating for Prostate 
Cancer

The Veteran's service-connected residuals of prostate cancer with 
erectile dysfunction, status post prostatectomy, was originally 
rated as 100 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2009), malignant neoplasms of the 
genitourinary system.  From November 6, 2007 to May 1, 2009, an 
initial 100 percent rating was in effect due to his prostate 
cancer diagnosis and surgery.  However, as of May 1, 2009, his 
disability was rated as 20 percent disabling.  

A Note following Diagnostic Code 7528 provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 38 
C.F.R. § 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals, as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 38 C.F.R. § 4.115b.

Initially, the Board has considered whether the claim at issue 
would be most appropriately characterized as a reduction issue 
under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 
(2009).  However, the Board does not find that these provisions 
are applicable in the present case.  This is because the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a 
temporal element for continuance of a 100 percent rating for 
prostate cancer residuals.  Therefore, the RO's action was not a 
"rating reduction," per se, as that term is commonly 
understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), 
(where the Court found that a 100 percent rating for mesothelioma 
ceased to exist by operation of law because the applicable 
Diagnostic Code involved contained a temporal element for that 
100 percent rating).

The Court in Rossiello distinguished the case of Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992), where the rating for a 
psychiatric condition was reduced from 100 to 10 percent.  The 
Court pointed out that the diagnostic code in Dofflemyer did not 
contain a temporal element and the disability rating had been 
improperly reduced because VA had not followed its specific 
regulations pertaining to rating reductions in such a situation 
- insofar as giving the Veteran notice of the proposed 
reduction, opportunity to be heard on the matter, including 
during a hearing, and a chance to submit additional evidence 
showing the reduction was unwarranted.

In the present case, however, Diagnostic Code 7528 for malignant 
neoplasms of the genitourinary system contains a temporal element 
that has been met.  Consequently, the provisions of 38 C.F.R. §§ 
3.343 and 3.344 (2009), referable to rating reductions and 
terminations of 100 percent ratings, are not applicable in this 
case.  In other words, this is a classic staged rating case, but 
it is not a formal reduction case.  In essence, the rating 
reduction in this case was procedural in nature and by operation 
of law.  The Board only has to determine if the procedural 
requirements of 38 C.F.R. § 3.105(e) were met and if the 
reduction was by operation of law under Diagnostic Code 7528.   

Concerning this, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction from 100 to 20 percent 
in November 2008, the Veteran was given 60 days to present 
additional evidence and was notified at his address of record.  
The Veteran failed to submit any additional evidence at that 
time.  Subsequently, the final rating action was issued 
in February 2009 and his 100 percent rating reduced.  In both the 
proposed reduction and final reduction rating decisions, the RO 
indicated it was reducing the evaluation of the Veteran's 
prostate cancer residuals from 100 to 20 percent, effective May 
1, 2009, based on his recovery from his January 2008 surgery 
followed by symptoms of specific residuals of prostate cancer - 
namely, voiding dysfunction and erectile dysfunction.  The 
effective date of the reduction, May 1, 2009, was effective the 
last day of the month after expiration of the 60-day period from 
the date of notice of the February 2009 final rating action, 
as set for in the applicable VA regulation.  See 38 C.F.R. § 
3.105(e) (2009).  As such, all procedural requirements were met.   

Turning to the propriety of the discontinuance of the 100 percent 
rating under Diagnostic Code 7528, the medical and lay evidence 
of record also reveals that the RO properly discontinued the 
initial 100 percent rating for prostate cancer with erectile 
dysfunction, status post prostatectomy on May 1, 2009.  There is 
simply no evidentiary basis for a continuance of the 100 percent 
rating after May 1, 2009.  38 C.F.R. § 4.7.  Following his 
January 2008 successful prostatectomy surgery, the medical and 
lay evidence of record clearly reveals the condition was in 
remission (no recurrence or metastasis).  His post-operative VA 
treatments records in February 2008 reveal that he was discharged 
to his home as "stable."  There is no evidence or allegation he 
underwent further chemotherapy or other therapeutic procedure 
after his January 2008 surgery.  The Board emphasizes that the RO 
correctly provided the Veteran with a mandatory VA examination in 
September 2008, over six months after his surgery for his 
prostate cancer per the provisions of Diagnostic Code 7528.  The 
Veteran reported residuals of erectile dysfunction and increased 
voiding.  But most importantly, it was noted there was no 
evidence of active prostate cancer, and his prostate specific 
antigen (PSA) level was "undetectable."  VA treatment records 
through 2010 reveal complaints of increased daytime and nighttime 
voiding, as well as the use of absorbent pads, but do not reveal 
any active prostate cancer.  Therefore, given the lack of 
recurrence or metastasis (spreading) of the prostate cancer on 
May 1, 2009, the initial 100 percent rating for prostate cancer 
was properly discontinued.  38 C.F.R. § 4.115b; Rossiello v. 
Principi, 3 Vet. App. 430 (1992).  To this extent, the claim is 
denied.

Analysis - Higher Rating Beyond 20 percent for Prostate Cancer 
Residuals

The Board will now consider whether he is entitled to an initial 
rating higher than 20 percent since May 1, 2009 for his prostate 
cancer residuals under voiding dysfunction or renal dysfunction, 
whichever is most predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.

The Rating Schedule for voiding dysfunction provides that the 
particular condition will be rated as urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. § 4.115a.  

When rating for urine leakage, a 20 percent evaluation is awarded 
when the disability requires the wearing of absorbent materials 
that must be changed less than two times per day.  A 40 percent 
rating is in order when the disability requires the wearing of 
absorbent materials that must be changed two to four times per 
day.  A maximum evaluation of 60 percent is warranted when the 
disability requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  38 C.F.R. § 4.115a.

When rating for urinary frequency, a 20 percent evaluation is 
awarded when the daytime voiding interval is between one and two 
hours, or; there is awakening to void three to four times per 
night.  A maximum rating of 40 percent is in order when the 
daytime voiding interval is less than one hour, or; there is 
awakening to void five or more times per night.  Id. 

When rating for obstructed voiding, there is no 20 percent 
rating.  A maximum evaluation of 30 percent is awarded when there 
is urinary retention requiring intermittent or continuous 
catheterization.  Id.

When rating for renal dysfunction, a 30 percent evaluation is 
warranted with albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101 (hypertension is 10 percent disabling under Diagnostic 
Code 7101 if diastolic pressure is predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control).   In order to 
warrant a higher 60 percent rating for renal dysfunction, the 
evidence must show constant albuminuria with some edema; or a 
definite decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101 (hypertension is 40 
percent disabling under Diagnostic Code 7101 if diastolic 
pressure is predominantly 120 or more).  An even higher 80 
percent evaluation pursuant to Diagnostic Code 7541 is warranted 
for persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg %; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A maximum 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis; precluding more than 
sedentary activity from one of the following: persistent edema 
and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; 
or markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.

The Board now turns to the evidence of record.  As of May 1, 
2009, the Board finds that the evidence supports a higher 40 
percent rating, but no greater, for voiding dysfunction factors 
of urinary frequency and urinary leakage.  38 C.F.R. 
§ 4.7.  That is, competent and credible lay and medical evidence 
reveals a daytime voiding interval less than one hour and the 
wearing of absorbent materials that must be changed two to four 
times per day.  These factors meet the criteria for a higher 40 
percent rating under urinary frequency and voiding dysfunction.  
See 38 C.F.R. § 4.115a.  That is, VA treatment records dated in 
July 2009 and February 2010 reveal urinary frequency of twice an 
hour during the day.  The February 2010 VA treatment record 
documents that he must wear at least three pads (absorbent 
materials) due to incontinence.  At the aforementioned hearing, 
the Veteran credibly testified he had to void 18-20 times a day, 
changing the pads three to four times a day.  He must also keep a 
urinal in his car when working.  He testified his symptoms have 
worsened since his surgery in January 2008.  See hearing 
testimony at pages 4-6.  The Veteran has also submitted a 
personal voiding log dated throughout 2009, at times 
corroborating a 40 percent level for urinary frequency.  Overall, 
VA medical evidence and lay evidence warrants a higher 40 percent 
rating since May 1, 2009.  

However, a rating beyond 40 percent is not warranted.  
38 C.F.R. § 4.7.  Initially, under obstructed voiding and urinary 
frequency, the Veteran is already beyond or at the maximum 
respective 30 and 40 percent ratings available.  Thus, neither 
obstructed voiding nor urinary frequency can provide him with a 
higher rating.  As to renal dysfunction, VA treatment records 
after May 2009 were negative for any evidence of protein in his 
urine, or any of the other symptomatology of renal dysfunction.  
There was no evidence of edema, constant albuminuria, a definite 
decrease in kidney function, or hypertension with diastolic 
pressure predominantly 120 or more.  He is on medication for 
hypertension, but there is no evidence of blood pressure readings 
with diastolic pressure predominantly 120 or more.  The September 
2008 VA examiner's three listed blood pressure readings were 
130(systolic)/70(diastolic).  Also, there is no indication of BUN 
40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Finally, under urine leakage, 
as discussed above, neither lay nor medical evidence demonstrates 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day, which is the 
requirement for the maximum 60 percent rating.  No 
hospitalization or catheterization was needed as well since May 
2009.  

In summary, since May 1, 2009, the Board finds that the evidence 
supports a higher 40 percent disability rating, but no greater, 
under Diagnostic Code 7528 for residuals of prostate cancer, 
based on voiding dysfunction factors of urinary frequency and 
urinary leakage.  38 C.F.R. § 4.3.  

On a side note, under Butts v. Brown, 5 Vet. App. 532, 538 
(1993), the choice of diagnostic code should be upheld if it is 
supported by explanation and evidence.  In this regard, the RO 
has also formally associated erectile dysfunction with the 
Veteran's service-connected prostate cancer residuals.  See June 
2008 rating decision.  Moreover, in the November 2008 rating 
decision on appeal, the RO found that the Veteran's erectile 
dysfunction associated with his prostate cancer could technically 
receive a 0 percent rating by analogy under 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522, penis, deformity, with loss of 
erectile power.  See 38 C.F.R. § 4.20 (when an unlisted condition 
is encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).  However, the RO also determined that the 
Veteran was not entitled to a higher compensable rating for 
erectile dysfunction.  In this vein, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Here, the Board will also briefly address 
whether the Veteran could be entitled to a compensable rating for 
erectile dysfunction.  This gives the Veteran every possible 
opportunity for a higher rating for his prostate cancer residuals 
per the Butts case.  

In order for the Veteran to receive a higher 20 percent rating 
for erectile dysfunction, Diagnostic Code 7522 requires physical 
deformity of the penis with loss of erectile power.  A footnote 
to Diagnostic Code 7522 also indicates the disability is to be 
reviewed for entitlement to special monthly compensation (SMC) 
for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  
Although the September 2008 VA examiner and VA treatment records 
from 2008 to 2010 reveal erectile dysfunction related to his 
prostate surgery, there is no indication or allegation of any 
physical deformity of his penis.  See Melson v. Derwinski, 1 Vet. 
App. 334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).  Here, the 
requirement under Diagnostic Code 7522 of deformity of the penis 
"with" loss of erectile power clearly means that both factors 
are required.  Accordingly, there is no lay or medical support 
for a compensable disability rating for the Veteran's erectile 
dysfunction residuals.  

Moreover, the Veteran is otherwise compensated for his erectile 
dysfunction.  In this vein, the RO found he was entitled to 
special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.

Fenderson Consideration

The 40 percent rating for prostate cancer residuals the Board has 
assigned is effective from May 1, 2009.  Since the effective date 
of his award, his disability has never been more severe than 
contemplated by its 40 percent rating, so the Board cannot 
further "stage" his rating.  Fenderson, 12 Vet. App. at 126.     

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  Overall, since the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the Veteran's disability picture is contemplated 
by the Rating Schedule, such that the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  
In any event, the Board finds no evidence that the Veteran's 
prostate cancer disability markedly interferes with his ability 
to work, meaning above and beyond that contemplated by his 
separate schedular ratings.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran is still able 
to work full time as a salesman, although he does have to keep a 
urinal in his vehicle due to occasional incontinence.  See 
September 2008 VA examination; hearing testimony at page 5.  He 
has not alleged he misses time from work, with the exception of 
the period when he underwent prostate surgery in January 2008, at 
which time he was receiving a 100 percent rating in any event.  

Finally, there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations due solely to 
his service-connected prostate cancer disability, to suggest he 
is not adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His evaluation and treatment 
for his service-connected prostate cancer has been primarily on 
an outpatient basis, with only some inpatient treatment in 
January and February 2008, at which time he was given a 100 
percent rating.  


ORDER

As the RO properly discontinued the 100 percent rating for 
prostate cancer, effective May 1, 2009, to this limited extent, 
the appeal is denied.

As of May 1, 2009, a higher initial 40 percent disability rating 
is granted for residuals of prostate cancer with erectile 
dysfunction, status post prostatectomy, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


